Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
                      Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 9/8/2020 has been considered by the Examiner and made of record in the application file.






Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Ericsson: ”On MIB-NB and SIB1-NB Acquisition Time Reduction”, 3GPP TSG-RAN WG1 Meeting #90bis, R1- 1717020, Prague, Czech Republic, 9th — 13th Oct 2017, hereinafter Ericsson1, in view of prior art of record, Ericsson: ”On System Acquisition Time Reduction”, 3GPP TSG-RAN1#88bis R1-1705188, 3th — 7'" April 2017, Spokane, Washington, USA, hereinafter “Ericsson2”.


          Consider claim 1, Ericsson1 et al. clearly disclose a method for improving reliability of a narrowband physical broadcast channel (NPBCH) reception in By reducing system acquisition time, latency and energy efficiency of NB-IoT can be further improved. The system acquisition procedure in NB-IoT includes acquiring MIB-NB and SIB1-NB)), 
          where the UE receives one group of 64 encoded NPBCH subframes in order to attach itself to the cell, and the one group of 64 NPBCH subframes (section 2.3 wherein descrambling and de-rate-matching of the at least first and second group of 64 NPBCH subframes, “NPBCH TTIs”, are disclosed) comprises 
          a master information block (MIB) comprising cell configuration and cell time information and four most significant bits of a system frame number (SFN) (section 2.3 (The encoding process of MIB-NB is illustrated in Figure 4. MIB-NB is 34-bit long, and the first 6 bits consist of the 4 MSBs of SFN and 2 LSBs of H-SFN)), and wherein the most significant bits of the system frame number are incremented every 64 NPBCH subframes, 
           the method comprising the UE receives, descrambles and de-rate-matches at least a first and a second group of 64 NPBCH subframes (section 2.3 (In [3], advanced MIB decoding techniques were considered. In this section, we discuss an advanced MIB-NB decoding technique similar to the one proposed in [3]. It allows the UE to jointly decode NPBCH received signals over multiple 640-ms NPBCH TTIs)), whereas using the four most significant bits of the system frame number as a counter and a modifier sequence {m}, which is applied to the first group of 64 NPBCH subframes, before combining the both groups, decoding and extracting the MIB from the combined NPBCH subframes and whereas the UE attaches to the cell if a match is found (section 2.3 wherein descrambling and de-rate-matching of the at least first and second group of 64 NPBCH subframes, “NPBCH TTIs”, are disclosed, wherein the 4 MSBs of the SFN are used as counter and a modified sequence ).
          However, Ericsson1 et al. do not specifically disclose wherein the most significant bits of the system frame number are incremented every 64 NPBCH subframes.
          In the same field of endeavor, Ericsson2 et al. clearly show: 
          wherein the most significant bits of the system frame number are incremented every 64 NPBCH subframes (section 5 (Observation 5: Jointly decoding MIB blocks differing only in an incremented SFN value has been demonstrated to reduce the acquisition time significantly in an extended coverage scenario)).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for improving reliability of a narrowband physical broadcast channel, as taught by Ericsson1, and show the most significant bits of the system frame number are incremented every 64 NPBCH subframes, as taught by Ericsson2, so that network performance can be improved. 



          Consider claim18, and as applied to claim 1 above, Ericsson1 et al. clearly disclose the method as described.
          However, Ericsson1 et al. do not specifically disclose the MIB differs by a single increment in a part of MIB code word that signals cell timing. 
          In the same field of endeavor, Ericsson2 et al. clearly show:                   
          wherein the MIB differs by a single increment in a part of MIB code word that signals cell timing (section 5 (Observation 5: Jointly decoding MIB blocks differing only in an incremented SFN value has been demonstrated to reduce the acquisition time significantly in an extended coverage scenario)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for improving reliability of a narrowband physical broadcast channel, as taught by Ericsson1, and show the MIB differs by a single increment in a part of MIB code word that signals cell timing, as taught by Ericsson2, so that network performance can be improved. 



          Consider claim 20, and as applied to claim 1 above, Ericsson1 et al. clearly disclose a method for improving reliability of NPBCH reception according to claim 1, wherein after immediate receiving, descrambling and de-rate-matching are carried out for the first group of 64 NPBCH subframes and the second group of 64 NPBCH subframes (section 2.3 wherein descrambling and de-rate-matching of the at least first and second group of 64 NPBCH subframes, “NPBCH TTIs”, are disclosed), 
         the de-rate-matched output from the first group of 64 NPBCH subframes is multiplied with the modifier sequence {m} and combined with the de-rate-matched output the second group of 64 NPBCH subframes, then a result is provided to a decoder (section 2.3 wherein descrambling and de-rate-matching of the at least first and second group of 64 NPBCH subframes, “NPBCH TTIs”, are disclosed, wherein the 4 MSBs of the SFN are used as counter and a modified sequence (the UE can first undo rate matching, and thus the core problem is using a TBCC decoder to process the 150 bit soft values and produce a decoded bit sequence…. joint decoding over multiple NPBCH TTIs can be easily done assuming that the MIB-NB information content that changes across TTIs is the 6 bits SFN and H-SFN information)).






         Claims 2-4, 9-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Ericsson: ”On MIB-NB and SIB1-NB Acquisition Time Reduction”, 3GPP TSG-RAN WG1 Meeting #90bis, R1- 1717020, Prague, Czech Republic, 9th — 13th Oct 2017, hereinafter Ericsson1, in view of prior art of record, Ericsson: ”On System Acquisition Time Reduction”, 3GPP TSG-RAN1#88bis R1-1705188, 3th — 7'" April 2017, Spokane, Washington, USA, hereinafter “Ericsson2”, and in view of Axmon et al. (U.S. PG-Publication # 2018/0091173).


          Consider claim 2, and as applied to claim 1 above, Ericsson1 et al. clearly disclose a method for improving reliability of NPBCH reception according to claim 1, wherein the MIB code word which has a standardized form of 34 bits (b.sub.0 . . . b.sub.33) length, whereas the four most significant bits (b.sub.0 . . . b.sub.3) are defined as four most significant bits of the system frame number used as the counter (section 2.3 (The encoding process of MIB-NB is illustrated in Figure 4. MIB-NB is 34-bit long, and the first 6 bits consist of the 4 MSBs of SFN and 2 LSBs of H-SFN)). 
          However, Ericsson1 et al. do not specifically disclose the counter gets incremented.
          In the same field of endeavor, Axmon et al. clearly show:                   
          whereas whenever the counter gets incremented from an even to an odd number, only the lowest significant bit of the counter b.sub.3 changes from 0 to 1, resulting in only one bit toggle (par. 183 (When the SFN counter changes from 2n to 2n+1, a single bit of the MIB is toggled)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for improving reliability of a narrowband physical broadcast channel, as taught by Ericsson1, and show the counter gets incremented, as taught by Axmon, so that network performance can be improved. 




          Consider claim 3, and as applied to claim 1 above,
                          claim 4, and as applied to claim 2 above,
Ericsson1 et al. clearly disclose the method as described.
          However, Ericsson1 et al. do not specifically disclose the modifier sequence {m} is calculated in advance by using the one bit toggle in the SFN bits.
          In the same field of endeavor, Axiom et al. clearly show:                   
          wherein the modifier sequence {m} is calculated in advance by using the one bit toggle in the SFN bits and whereas {m} is fixed for a certain communication standard  (par. 256 (Knowing (or hypothesizing) the SFNs for two (or more) messages, say N1 and N2, one can swiftly derive the toggle pattern describing differences between the two MIB instances by determining the bits that differ:
          Toggled.sub.SFN.sub.bits=N1.sym.N2 
and then combining (using Exclusive OR) the bit patterns in Table 4 associated with any of the up to 8 toggled bits, as indicated by that bit of Toggled_SFN_Bits carrying the value one ("1"))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for improving reliability of a narrowband physical broadcast channel, as taught by Ericsson1, and show the modifier sequence {m} is calculated in advance by using the one bit toggle in the SFN bits, as taught by Axiom, so that network performance can be improved. 





          Consider claim 9, and as applied to claim 1 above,
                          claim 10, and as applied to claim 2 above,
                          claim 11, and as applied to claim 3 above,
                          claim 12, and as applied to claim 4 above,
Ericsson1 et al. clearly disclose the method as described.
          However, Ericsson1 et al. do not specifically disclose the modifier sequence {m} is determined analytically using equations for encoding.
          In the same field of endeavor, Axiom et al. clearly show:                   
          wherein the modifier sequence {m} is determined analytically using equations for encoding which are defined in the corresponding standard (par. 256 (Knowing (or hypothesizing) the SFNs for two (or more) messages, say N1 and N2, one can swiftly derive the toggle pattern describing differences between the two MIB instances by determining the bits that differ:
          Toggled.sub.SFN.sub.bits=N1.sym.N2 
and then combining (using Exclusive OR) the bit patterns in Table 4 associated with any of the up to 8 toggled bits, as indicated by that bit of Toggled_ SFN_Bits carrying the value one ("1"))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for improving reliability of a narrowband physical broadcast channel, as taught by Ericsson1, and show the modifier sequence {m} is determined analytically using equations for encoding, as taught by Axiom, so that network performance can be improved. 



          Consider claim 13, and as applied to claim 1 above, 
                          claim 14, and as applied to claim 2 above,
                          claim 15, and as applied to claim 3 above,
Ericsson1 et al. clearly disclose the method as described.
          However, Ericsson1 et al. do not specifically disclose detecting the bit toggle in the most significant bits of the system frame number between one of the two groups 
          In the same field of endeavor, Axmon et al. clearly show:                   
          wherein the UE receives up to three groups of 64 NPBCH subframes, denoted as G(j) with j=0, 1, 2 in order to detect the bit toggle in the most significant bits of the system frame number between one of the two groups {G(0), G(1)} or {G(1), G(2)} (par. 178 (Some embodiments concern a modification of the Viterbi decoder that allows joint decoding of code blocks (i.e. code words) containing the same unknown information but where it is known that some bits at known positions are toggled (flipped from 0 to 1, and vice versa), representing the difference between the code blocks. This allows the MIB to be decoded using blocks from adjacent 40 ms TTIs; hence redundancy can be achieved by collecting blocks from multiple TTIs rather than to densify the PBCH transmissions within the 40 ms TTIs as suggested in the work item referred to in the background section abov)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for improving reliability of a narrowband physical broadcast channel, as taught by Ericsson1, and show tdetecting the bit toggle in the most significant bits of the system frame number between one of the two groups, as taught by Axmon, so that network performance can be improved. 



          Consider claim 19, and as applied to claim 1 above, Ericsson1 et al. clearly disclose the method as described.
          However, Ericsson1 et al. do not specifically disclose the MIB contains all zeros but a single one at a position of a least significant bit of cell timing information in the MIB. 
          In the same field of endeavor, Axmon et al. clearly show:                   
          wherein the MIB contains all zeros but a single one at a position of a least significant bit of cell timing information in the MIB (par. 256 (par. 256 (Knowing (or hypothesizing) the SFNs for two (or more) messages, say N1 and N2, one can swiftly derive the toggle pattern describing differences between the two MIB instances by determining the bits that differ:
          Toggled.sub.SFN.sub.bits=N1.sym.N2 
and then combining (using Exclusive OR) the bit patterns in Table 4 associated with any of the up to 8 toggled bits, as indicated by that bit of Toggled_ SFN_Bits carrying the value one ("1")))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for improving reliability of a narrowband physical broadcast channel, as taught by Ericsson1, and show the MIB contains all zeros but a single one at a position of a least significant bit of cell timing information in the MIB, as taught by Axmon, so that network performance can be improved.  








 

                                             Allowable Subject Matter

 	Claims 5-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 21, 2022